Champlin, J.
Respondent was arrested on a warrant •charging him with selling and furnishing—
“ To Marshall Gilland a certain quantity, to wit, two glasses,•of fermented liquor, to wit, cider, as a beverage, without first having executed and delivered to the county treasurer of Allegan county the bond required by section thirteen (13) of Act No. 259 of the Public Acts of Michigan for the year 1881, or the bond required by section nine of said act; he, the said Albert R. Foster, being then and there a person whose business consisted in part of the sale of drugs and medicines, and said liquors not being then and there sold for •mechanical, medicinal, or sacramental purposes.”
He was convicted before the justice, and on appeal to the circuit court he was again convicted, and has brought the case here upon exceptions before judgment.
He claims that section 13 does not include the sale of fermented cider; that the section does not make it unlawful to •sell or furnish intoxicating liquors, that is, it does not use the word “ intoxicating,” and insists that it is purposely omitted; that, if it covers “hard” cider, there is no reason why it would not cover all classes of liquors that ferment, such as mead, metheglin, and sap from the maple or birch.
We do not agree with respondent’s counsel in the views urged by him. Considering the subject-matter and general •scope and purpose of the whole act, and the evil sought to be *717remedied, we have no hesitation in saying that the sale of fermented cider by a druggist, to be used as a beverage, is-unlawful, as charged in the complaint and warrant in this case.
We find no error, and the circuit court is advised to proceed to judgment.
The other Justices concurred.